Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff (US 2014/0218532) in view of Ptitsyn (2015/0116487).

For claim 1, Nerayoff discloses a system, comprising: 
	a plurality of sensors comprising at least a first sensor and a second sensor, each sensor configured to generate an image of at least a portion of a space ([0014] Images captured by Identification camera 120, such as image 121, are used in conjunction with images captured by one or more destination cameras 125); and 
	a tracking subsystem communicatively coupled to the plurality of sensors ([0029] server system 140 performs vehicle tracking), the tracking subsystem configured to: 
	receive a first image feed from the first sensor, the first image feed comprising frames of images generated by the first sensor ([0014] Identification camera 120 is positioned such that it may capture images of vehicle identifiers, such as, but not limited to, an automobile license plate or a label affixed to a vehicle that provides a vehicle identifier in a format such as, but not limited to, a QR code or a bar code),  wherein the first sensor has a first field-of-view within the space (Fig. 1); 
	receive a second image feed from the second sensor, the second image feed comprising second frames of images generated by the second sensor, wherein the second sensor has a second field-of-view within the space, the second field-of view partially overlapping with the first field-of-view ([0043] [0043] In the sixth task a vehicle is "tracked" as it moves across the field of view of identification camera 120. There is overlap between an image captured by identification camera 120 and a neighboring destination camera 125); 
	at a first time stamp ([0061] At time t3, the first destination camera captures another destination image 420b' of vehicle 410 at the location designated 410b. At approximately time t3, a second destination camera captures destination image 420c of vehicle 410 within overlap area 430b): 
	detect a first object in a first frame from the first image feed ([0034] server system 140 detects the presence of one or more vehicles based on one or more images captured by identification camera 120); 
	determine a first pixel position of the first object ([0034]  The locations of these pixels are then mathematically computed to determine whether they form a shape larger than the minimal vehicle size); 
	detect a second object in a second frame from the second image feed, 	wherein the second object may or may not be the first object ([0034] server system 140 detects the presence of one or more vehicles based on one or more images captured by identification camera 120; [0014] Identification camera 120 illustrates one of a plurality of such cameras included in system 100); 
	determine a second pixel position of the second object ([0034]  The locations of these pixels are then mathematically computed to determine whether they form a shape larger than the minimal vehicle size); 
	determine, based on the first pixel position, a first physical position of the first object ([0059] Based on one or more identification images captured by the identification camera . . .  server system 140 determines a plurality of characteristics Ca for vehicle 410. Examples of the characteristics include, but are not limited to . . .  a position of a vehicle in a vehicle image; [0051] e.g. exact parking space the vehicle has occupied (in the event the vehicle parks); 
	determine, based on the second pixel position, a second physical position of the second object ([0059] e.g. using second camera 125 - Based on one or more identification images captured by the identification camera . . .  server system 140 determines a plurality of characteristics Ca for vehicle 410. Examples of the characteristics include, but are not limited to . . .  a position of a vehicle in a vehicle image; [0051] e.g. exact parking space the vehicle has occupied (in the event the vehicle parks); 
	determine whether the first physical position and second physical position are within a threshold distance of each other ([0072] determine whether a number of shapes of respective minimum sizes are within certain distances of each other); 
	Nerayoff does not expressly discloses in response to determining that the first and second physical positions are within the threshold distance of each other, determine that the first physical position of the first object and the second physical position of the second object correspond to positions of the same object, such that the first object and the second object are the same object; and in response to determining that the first and second physical positions are not within the threshold distance of each other, determine that the first physical position of the first object and the second physical position of the second object correspond to positions of different objects, such that the first object and the second object are different objects.
	Ptitsyn teaches in response to determining that the first and second physical positions are within the threshold distance of each other ([0067] if the sum of the squared distances between the points of different trajectories is less than the threshold value), 
determine that the first physical position of the first object and the second physical position of the second object correspond to positions of the same object ([0065] separate objects on the map captured by different cameras can be matched with and/or merged into an integral (joint) trajectory (shown in FIG. 5).), 
such that the first object and the second object are the same object ([0067] map positions of a single object obtained from multiple cameras can be matched and/or merged into an integral trajectory ); and 
	in response to determining that the first and second physical positions are not within the threshold distance of each other ([0067] e.g.  when determination is false: "when distances between the points of different trajectories is less than the threshold value"), 
determine that the first physical position of the first object and the second physical position of the second object correspond to positions of different objects ([0065] separate objects on the map captured by different cameras can be matched with and/or merged into an integral (joint) trajectory (shown in FIG. 5).), 
such that the first object and the second object are different objects ([0067] e.g. when distance is greater than threshold - positions of a single object will not be mapped or merged together). 
	It would be obvious to a person with ordinary skill to combine the object merging teachings of Ptitsyn with the teachings of Nerayaff for the predictable benefit of reducing  redundant data overlapping coverage areas of multiple cameras produce when two or more cameras detect one and the same object.

	 For claim 2, Nerayaff discloses the tracking subsystem further configured to: in response to determining that the first and second physical positions are within the threshold distance of each other, determine, based on the first physical position and the second physical position, a global position of the same object in the space ([0046] Of these, all but destination location 310d appear to be in use by vehicles 310a to 310i. Also specified to server system 140 is inappropriate destination location 340 (such as a commercial entrance). Examiner notes that "destination locations" provide a global position in space for vehicle objects to be physically positioned).

For claim 4, while Nerayoff does not, Ptitsyn teaches wherein the tracking subsystem is configured to determine the global position by calculating an average of the first and second physical positions ([0067] The integral trajectory in the merge area may contain position coordinates, averaged over the trajectories, captured by different cameras.).

For claim 8, Nerayoff discloses wherein the first field-of-view overlaps with the second field-of view by 10% to 30% (Fig. 4; FIG. 6B illustrates a portion of the GUI in which an image 600b from a second camera is displayed. The field of views of the images 600a and 600b overlap, with the area of overlap including areas 640a and 640b. ).

For claims 9, 10, 12, 16, 17, and 19, Nerayoff and Ptitsyn disclose the claimed limitations as discussed for corresponding limitations in claims 1, 2, 4, and 8.



Allowable Subject Matter
Claims 3,5-7,11,13-15,18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadi; Sajid et al.	US 20160088285 A1	RECONSTRUCTION OF THREE-DIMENSIONAL VIDEO
Wang; Shiting et al.	US 20190340431 A1	Object Tracking Method and Apparatus
Aman; James A. et al.	US 20150297949 A1	AUTOMATIC SPORTS BROADCASTING SYSTEM
Greveson; Eric et al.	US 20150248584 A1	DETERMINATION OF POSITION FROM IMAGES AND ASSOCIATED CAMERA POSITIONS
Olsson; Mark S. et al.	US 20140313321 A1	OPTICAL GROUND TRACKING APPARATUS, SYSTEMS, AND METHODS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485